Title: To James Madison from James Maury, 8 September 1808
From: Maury, James
To: Madison, James



Duplicate
Sir,
American Consulate Liverpool 8th. Septemr. 1808

I have the honor to inclose you the Act of Parliament, under which the duty on Cotton is changed as pr my Letter of 6th. Ulto.
The United States having furnished last year to this Country Cotton amounting to five eighths of her intire consumption and none coming since the operation of the Embargo, accounts for the progressive advance in price.
The Crop of Wheat some weeks ago was unusually promising, but it is now said to have been much injured by a mildew.  I have the Honor to be with Perfect Respect Sir Your most Obt. Servt.

James Maury


Upland Cotton2/ 2 @ 2/ 6Sea Island2/ 6 @4/-
New Orleans2/ 5 @2/ 7Tenessee2/ 3 @2/ 5Tobacco Leaf10 "13"Stemmed12 " 15Wheat12/ 6 "13/ pr 70 lbs

J. M.


